02-11-151-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00151-CV 
 
 



In re John William Hummel


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s “Petition For Writ Of Mandamus And/Or
Prohibition” and motion for emergency stay and is of the opinion that all relief
should be denied.  Accordingly, relator’s “Petition For Writ Of Mandamus And/Or
Prohibition” and motion for emergency stay are denied.
 
PER CURIAM
 
 
PANEL: 
GARDNER, MCCOY, and GABRIEL, JJ.
 
DELIVERED: 
April 27, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).